ORDER

PER CURIAM.
This is an appeal from a judgment setting aside a default judgment rendered in appellants’ favor against respondent in their action for personal injuries arising out of an automobile collision. The judgment is supported by substantial evidence, and no error of law appears. Gormley v. Gormley, 813 S.W.2d 108, 110—111[1—3] (Mo.App.1991).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.
We affirm the judgment pursuant to Rule 84.16(b).